Campbell, C. J.
In answer-to a rule to show cause why-respondent should not approve a liquor bond, the only ground relied on was the passage of a village ordinance entirely prohibiting the license of liquor saloons, passed under that provision of the village corporation act authorizing the suppression of saloons by ordinance. Upon the argument some discussion was had concerning the constitutional validity of this local option provision, but relator claims that, whether valid or invalid, it does not apply here, because no ordinance *252came into effect early enough to justify the action of respondent in refusing to approve his bond.1
' The statute provides that every liquor dealer who desires to continue in business must file his bond, duly approved, on or before the first of May. To do this, the approving body, if a suitable and adequate bond is presented, must act upon it, if seasonably presented, so that he can file it by the time specified. The ordinance in question did not go into operation until May 3, 1886, previous to which time it could have no force whatever. Cargill v. Power, 1 Mich. 369.
This being so, the relator had a right to have his bond acted upon before the ordinance became binding, and respondent could not justify under it. "We do not think it proper, under such circumstances, to pass upon the constitutional question.
The mandamus must issue.
The other Justices concurred.

 See Post v. Village of Sparta, 58 Mich. 212; Potter v. Village of Homer, 59 Id. 8.